In a proceeding pursuant to CPLR 7511 to vacate a determination of a master arbitrator and to confirm an award of an expedited arbitrator, Liberty Mutual Insurance Company appeals from (1) a judgment of the Supreme Court, Nassau County (Burke, J.), entered April 21, 1988, which is in favor of the petitioner and against it in the amount of $11,518.55, and (2) an amended judgment of the same court, dated August 30, 1988, which, inter alia, granted the petitioner’s application to vacate the award of the master arbitrator and to confirm the expedited arbitration award, and denied its cross application to confirm award of the master arbitrator.
Ordered that the amended judgment is reversed, on the law, the petitioner’s application is denied, and the appellant’s cross application is granted; and it is further,
Ordered that the judgment is vacated; and it is further,
Ordered that the appellant is awarded one bill of costs.
Contrary to the petitioner’s contentions, we find that the master arbitrator did not exceed the scope of his authority under 11 NYCRR 65.18 (a) (4) and that the Supreme Court erred in vacating his determination disallowing the petitioner’s claim (see, Matter of Smith [Firemen’s Ins. Co.], 55 NY2d 224; Martinez v Metropolitan Prop. & Liab. Ins. Co., 146 AD2d 610; Matter of Allcity Ins. Co. v Puntorno, 114 AD2d 454). Brown, J. P., Lawrence, Eiber and Spatt, JJ., concur.